 

Exhibit 10.1

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

Dated

8th June 2015

 

 

 

 

manhattan associates Limited

 

and

 

Steven P. smith

 

 

 

 

 

settlement agreement

 



 

--------------------------------------------------------------------------------

 

 

 

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

THIS AGREEMENT is made on 8th June 2015

BETWEEN:

(1)

Manhattan Associates Limited of E2, Eskdale Road, Winnersh Triangle, Wokingham,
Berkshire, England RG41 5TS (“Company”) and

(2)

Steven P. Smith of The Walnuts, Broad Street, Uffington, Oxfordshire SN7 7RA
(“Executive”).

 

THE PARTIES AGREE AS FOLLOWS:

1.

Termination of Employment

1.1

The Executive is employed by the Company pursuant to an Executive Employment
Agreement with an Effective Date of 16 July 2013 (the “Executive Employment
Agreement”).  The Company and Executive have agreed that the Executive’s
employment with the Company shall terminate on 8 June 2015 (“Termination Date”).

1.2

This Agreement constitutes the Release for the purposes of the clause 4.4 of the
Executive Employment Agreement.

1.3

To be effective this Agreement must be signed by the Executive and delivered to
the Company’s solicitors together with the signed Adviser’s Certificate not
later than 8 June 2015.  

2.

Remuneration

The Company shall pay the Executive his basic salary and provide contractual
benefits up to the Termination Date less deductions of income tax, employee’s
National Insurance contributions and any authorised deductions.  The Executive
agrees that except as set out in this Agreement he shall have no further
entitlement to any payment or benefit arising out of his employment by the
Company, its termination, or any offices he holds in Associated Companies or
their resignation.

3.

Severance Package

3.1

In consideration for, and subject to the Executive’s compliance with, the terms
of this Agreement the Company shall make the payments set out below.  The
Executive acknowledges that the sums the Company agrees to pay him under this
Agreement

1

--------------------------------------------------------------------------------

 

significantly exceed those to which he would otherwise be entitled under statute
or contract and accordingly waives his right to any accrued but untaken holiday
pay.

3.2

Beginning not more than 31 days after the later of:

(a)

receipt by the Company’s solicitor of the signed Adviser’s Certificate, and

(b)

receipt by the Company’s solicitors of this Agreement duly signed,

the Company will pay, to the Executive, or procure the payment to the Executive
of, twelve monthly payments of a gross amount of £36,440 (the “Payments”) each
being the total of the following monthly payments:

(i)

£34,666, being the Executive’s current gross monthly salary of £17,333 x 2,

(ii)

£1,462, being the Executive’s current gross monthly car allowance, and

(iii)

£312, being the Executive’s current monthly medical insurance costs, grossed up
for taxes, of £172 x 1.818,

less such deductions of income tax and employee’s National Insurance
contributions as the Company may deem to be due.

3.3

The Executive hereby agrees to be responsible for the payment of any tax or
Executive’s National Insurance contributions in respect of the Payments (other
than, for the avoidance of doubt, any tax withheld by the Company in making the
Payments to the Executive) and the Executive hereby agrees to indemnify the
Company and any Associated Company and keep the Company or any Associated
Company indemnified on a continuing basis against any claim or demand which is
made against the Company or any Associated Company in respect of any liability
of the Company or any Associated Company to deduct an amount of income tax or an
amount in respect of income tax from, or of Executive’s National Insurance
contributions in respect of, the Payments or in respect of any benefits provided
or other sums payable under this Agreement, including any interest or penalties
imposed, or costs incurred, in connection therewith and including, but without
prejudice to the generality of the foregoing, any claim or demand made in
respect of United Kingdom Income Tax, PAYE or Executive’s National Insurance
contributions.

3.4

The Company will provide the Executive with outplacement counselling to be
delivered by an outplacement counsellor chosen by the Company for a period of
three months after the Termination Date (but not to exceed a cost to the Company
of £5,000).

4.

Waiver

4.1

The terms of this Agreement are offered by the Company without any admission of
liability and are in full and final settlement of all and any claims or rights
of action that the Executive has or may have arising out of his employment with
the Company or its termination, or any loss of office with the Company or any
Associated Company, whether under common law, contract, statute or otherwise in
any jurisdiction

2

--------------------------------------------------------------------------------

 

whatsoever, whether or not such claims are, or could be, known to the parties or
in their contemplation at the date of this Agreement in any jurisdiction and
including, but not limited to, the claims specified in Schedule 1 (each of which
is intimated and waived) but excluding any claims by the Executive to enforce
this Agreement, any personal injury claims which have not arisen as at the date
of this Agreement or any claims in relation to accrued pension entitlements.

4.2

The Executive acknowledges that the conditions relating to settlement and
compromise agreements under section 147 of the Equality Act 2010, section 77(4A)
of the Sex Discrimination Act 1975 (in relation to claims under that Act and the
Equal Pay Act 1970), section 72(4A) of the Race Relations Act 1976, paragraph 2
of Schedule 3A to the Disability Discrimination Act 1995, paragraph 2(2) of
Schedule 4 to the Employment Equality (Sexual Orientation) Regulations 2003,
paragraph 2(2) of Schedule 4 to the Employment Equality (Religion or Belief)
Regulations 2003, paragraph 2(2) of Schedule 5 to the Employment Equality (Age)
Regulations 2006, section 288(2B) of the Trade Union and Labour Relations
(Consolidation) Act 1992, section 203(3) of the Employment Rights Act 1996,
regulation 35(3) of the Working Time Regulations 1998, section 49(4) of the
National Minimum Wage Act 1998, regulation 41(4) of the Transnational
Information and Consultation etc. Regulations 1999, regulation 9 of the
Part-Time Workers (Prevention of Less Favourable Treatment) Regulations 2000,
regulation 10 of the Fixed-Term Executives (Prevention of Less Favourable
Treatment) Regulations 2002, regulation 40(4) of the Information and
Consultation of Executives Regulations 2004, paragraph 13 of the Schedule to the
Occupational and Personal Pension Schemes (Consultation by Companies and
Miscellaneous Amendment) Regulations 2006 and section 58 of the Pensions Act
2008 have been satisfied.

5.

Return of Property; Work-related Activities Prior to Termination Date

5.1

The Executive warrants that before the Termination Date he will return to the
Company in good condition all property belonging to the Company, including but
not limited to Company proprietary information, manuals, credit cards, software,
and equipment acquired during the term of the Executive’s employment. Although
the Executive will remain an employee of the Company through the Termination
Date, the Executive will not be given access to or use the Company's offices,
resources or equipment, or have contact with anyone else at the Company or any
Associated Company, or the Company’s or any Associated Company’s customers,
partners, or vendors, and will not act on behalf of the Company or any
Associated Company in any way, through the Termination Date, except as expressly
permitted by the Chief Human Resources Officer of Manhattan Associates, Inc.

6.

Continuing Obligations

6.1

Except as provided in this Agreement, the Executive agrees and acknowledges that
he continues to be bound by his obligations under the Executive Employment
Agreement and that it remains in full force and effect and will continue to bind
him

3

--------------------------------------------------------------------------------

 

after the Termination Date.  In particular the Executive acknowledges that he
continues to be bound by his obligations under clauses 7 (Copyrights), 8
(Agreement Not to Solicit Customers), 9 (Agreement Not to Solicit Employees), 10
(Non-Competition) and 11 (Confidential Information).  In relation to clause 10,
Non-Competition, the parties agree that with effect from the date of this
Agreement the list of trade names set out in Schedule C to the Executive
Employment Agreement will be reduced to the following only:

High Jump

IBM

Infor

JDA

Red Prairie

6.2

The Executive and the Company confirm that they have kept and agree to keep the
existence and terms of this Agreement confidential, except when required by law
to do otherwise and for disclosure to HM Revenue & Customs, their professional
advisers and members of their immediate family (provided that they agree to keep
the information confidential). The Company will have the right to disclose the
existence and terms of this Agreement in connection with the filing of reports
with the United States Securities and Exchange Commission on the advice of its
legal advisors.

6.3

The Executive shall not, and the Company shall use reasonable endeavours to
ensure that its executives and officers shall not, make any adverse or
derogatory comment about each other or do anything which shall, or may, bring
the Company, its directors or executives, or the Executive into disrepute.

7.

Warrantees, Legal Advice and Fees

7.1

The Executive confirms that he has received independent legal advice from a
relevant independent adviser for the purposes of Section 203 Employment Rights
Act 1996, and an independent adviser for the purposes of Section 147 of the
Equality Act 2010, as to the terms and effect of this Agreement and in
particular  its effect on his ability to pursue any complaint before an
employment tribunal or court and that the adviser is a solicitor holding a
current practising certificate and that there was at the time the advice was
given insurance in place covering the risk of a claim by the Executive in
respect of loss arising in consequence of the said advice.

7.2

Before receiving the advice the Executive disclosed all the facts or
circumstances of which the Executive was aware which may give rise to a claim
against the Company or any Associated Company or any of their respective present
or former directors, officers, shareholders, employees or workers.

7.3

The Executive is not aware of any claims or circumstances which have given or
might give rise to any claim for personal injury against the Company or any
Associated Company or any of their respective present or former directors,
officers, shareholders, employees or workers.



4

--------------------------------------------------------------------------------

 

7.4

The Executive has not commenced any proceedings in any court, tribunal or
otherwise in any jurisdiction against the Company or any Associated Company or
any of their respective present or former directors, officers, shareholders,
employees or workers.

7.5

The Executive warrants and represents to the Company that there are no
circumstances of which the Executive is aware or ought reasonably to be aware
which would amount to a repudiatory breach of any express or implied term of his
contract of employment which would entitle (or would have entitled) the Company
to terminate the Executive's employment without notice or payment in lieu of
notice.

7.6

The Company enters into this Agreement in reliance upon the warranties given by
the Executive in clause 7.

7.7

The Executive shall procure that the adviser referred to in clause 7.1 completes
and signs an Adviser’s Certificate in the form set out in Schedule 2 and
delivers it to the Company’s solicitors.

7.8

The Company shall pay the reasonable legal fees (up to a maximum of £1,000 plus
VAT) incurred by the Executive in obtaining the advice referred to in clause
7.1. not later than 30 days after receiving an invoice for the advice addressed
to the Executive and stated to be payable by the Company.

8.

Ongoing Assistance

8.1

During and after the termination of the Executive’s employment the Executive
will fully co-operate with the Company in connection with any internal
investigation, the defence or prosecution of any current or future claim that
may be made against, or by, the Company or any Associated Company, or in
connection with any investigation or dispute or claim of any kind involving the
Company or any Associated Company, including but not limited to any proceeding,
civil or criminal, before any arbitrary, administrative, judicial, legislative,
or other body or agency, including testifying in or in connection with any
proceeding, to the extent such claims, investigations or proceedings relate to
services performed or required to be performed by the Executive, pertinent
knowledge possessed by the Executive, or any act or omission by the Executive.
The Executive further agrees to perform all acts and to execute and deliver any
documents that may be reasonably necessary to carry out the provisions of this
clause 8.  The Company undertakes to reimburse the Executive for any actual
expenses reasonably incurred in providing such co-operation on receipt of
appropriate evidence (to the Company's satisfaction) of such expenditure.

9.

Resignation from Office

9.1

The Executive acknowledges that wherever possible under the relevant law this
Agreement will constitute his resignation from his position as a director of all
Associated Companies of which he is a director and agrees that if this is not
possible

5

--------------------------------------------------------------------------------

 

or sufficient to be effective under local law he shall immediately resign from
any other office, trusteeship or position which he holds in or on behalf of the
Company or any Associated Company, and shall promptly do all that the Company
may request him to do to give effect to these resignations. The Executive hereby
also irrevocably authorises Bruce Richards, Senior Vice President and Chief
Legal Officer of Manhattan Associates, Inc., or whoever he may determine, to
sign, execute or do any instrument or thing in his name on behalf of the Company
or any Associated Company and generally to use his name in order to give the
Company, and any Associated Company or its or their nominee, the full benefit of
the provisions of this clause.

10.

Subject to Contract and Without Prejudice

10.1

This Agreement shall be deemed to be without prejudice and subject to contract
until such time as it is signed by both parties and dated, when it shall be
treated as an open document evidencing a binding agreement.

11.

Governing Law and Jurisdiction

11.1

This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of
England.

11.2

The parties irrevocably agree that the courts of England shall have exclusive
jurisdiction to settle any dispute or claim that arises out of or in connection
with this Agreement or its subject matter or formation (including
non-contractual disputes or claims).

12.

Interpretation

12.1

For the purposes of this Agreement:

“Adviser’s Certificate” means a certificate completed in accordance with Clause
7.7 in the form set out in Schedule 2.

“Associated Company” means the Company’s ultimate parent undertaking and all
undertakings other than the Company which are ultimately owned or controlled by
the ultimate parent undertaking for the time being and shall include Manhattan
Associates, Inc.

“Third Party” means any Associated Company or any executive, agent or officer of
Company or any Associated Company.

Other words and phrases, the definition of which is contained or referred to in
Part 38 of the Companies Act 2006, shall be construed as having the meanings
thereby attributed to them.



6

--------------------------------------------------------------------------------

 

13.

Third Parties

13.1

The Contracts (Rights of Third Parties) Act 1999 shall apply to this Agreement
to the extent (but no more) set out in this paragraph. Any Third Party shall be
entitled to enforce the benefits conferred on it by this Agreement.

13.2

The consent of a Third Party shall not be required for the variation or
termination of this Agreement, even if that variation or termination affects the
benefits conferred on any Third Party.

14.

GENERAL

14.1

This Agreement together with the Director and Officer Indemnification Agreement
between the Company and the Executive effective 16 July 2013 and the Executive
Employment Agreement, as varied by this Agreement, set out the entire agreement
between the parties relating to the termination of the Executive’s employment
and the respective obligations of the parties prior to and following the
termination of the Executive’s employment and supersede all other discussions,
negotiations, agreements and arrangements (if any) whether oral or in writing
and whether express or implied dealing with these matters.

14.2

If any provision of this Agreement or the Executive Employment Agreement as
varied by this Agreement is held to be invalid or unenforceable under statute or
common law only that provision will be deemed to be invalid or unenforceable.
The remainder of the relevant agreement shall remain in full force and effect.

14.3

This Agreement may be signed in any number of counterparts which, when taken
together, will constitute one instrument.

 

This Agreement has been entered into as of the date stated at the beginning of
it and is executed by or on behalf of the parties to signify their agreement to
its terms.

 

 

 

Signed by

for and on behalf of Manhattan Associates Limited

/s/ Dennis Story

 

 

 

 

Signed by Steven P. Smith

 

 

 

/s/ Steven P. Smith

 

 

 

 



7

--------------------------------------------------------------------------------

 

Schedule 1 – The Specified Claims

Claims:

(a)

for breach of contract or wrongful dismissal;

(b)

for unfair dismissal, under section 111 of the Employment Rights Act 1996;

(c)

in relation to the right to a written statement of reasons for dismissal, under
section 93 of the Employment Rights Act 1996;

(d)

for a statutory redundancy payment, under section 163 of the Employment Rights
Act 1996;

(e)

in relation to an unlawful deduction from wages or unlawful payment, under
section 23 of the Employment Rights Act 1996;

(f)

in relation to working time or holiday pay, under regulation 30 of the Working
Time Regulations 1998;

(g)

for direct or indirect discrimination, harassment or victimisation related to
disability, discrimination arising from disability, or failure to make
adjustments under section 120 of the Equality Act 2010 and/or direct
discrimination, harassment or victimisation related to disability,
disability-related discrimination or failure to make adjustments under section
17A of the Disability Discrimination Act 1995;

(h)

for indirect discrimination, harassment or victimisation related to age, under
section 120 of the Equality Act 2010 and/or under regulation 36 of the
Employment Equality (Age) Regulations 2006; and

(i)

for loss of office.






8

--------------------------------------------------------------------------------

 

 

Schedule 2 – The Adviser's Certificate

[To be written on the solicitor’s letterhead]

 

To:

Tim Johnson/Law

Solicitors

117 Temple Chambers

3-7 Temple Avenue

London

EC4Y 0HP

 

 

Dear Sirs

 

I, [NAME], refer to the Settlement Agreement which is to be entered into by Mr
Steven Smith (“my client”) and Manhattan Associates Limited and certify that I
am a Solicitor who holds a current practising certificate and confirm that
before he signed the Settlement Agreement I gave my client legal advice on the
terms and effect of the Settlement Agreement and, in particular, its effect on
his ability to pursue the claims specified in Schedule 1 of the Agreement.

 

I also confirm that there is now in force (and was in force at the time I gave
the advice referred to above) a policy of insurance or an indemnity provided for
members of a profession or professional body covering the risk of claim in
respect of loss arising in consequence of the advice I have given my client.

 

 

SIGNED.........................................................................................

 

 

DATE.............................................................................................

 

9